Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,

 

Plaintiffs,
Vv. Case No.
COCONUT BAY OF KEY LARGO, INC., d/b/a:
Coconut Bay Resort, :
Defendant. :
/:
COMPLAINT

(Injunctive Relief Demanded)

Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendant,

COCONUT BAY OF KEY LARGO, INC., d/b/a Coconut Bay Resort, (sometimes referred to as

“Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.

Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA. Plaintiff is unable to engage in
the major life activity of walking more than a few steps without assistive devices.
Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support
and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the
wrist to operate any equipment. When ambulating beyond the comfort of her own
home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

handicap parking spaces located closet to the entrances of a facility. The handicap
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 2 of 10

and access aisles must be of sufficient width so that she can embark and disembark
from a ramp into her vehicle. Routes connecting the handicap spaces and all features,
goods and services of a facility must be level, properly sloped, sufficiently wide and
without cracks, holes or other hazards that can pose a danger of tipping, catching
wheels or falling. These areas must be free of obstructions or unsecured carpeting
that make passage either more difficult or impossible. Amenities must be sufficiently
lowered so that Plaintiff can reach them. She has difficulty operating door knobs,
sink faucets, or other operating mechanisms that require tight grasping, twisting of
the wrist or pinching. She is hesitant to use sinks that have unwrapped pipes, as such
pose a danger of scraping or burning her legs. Sinks must be at the proper height so
that she can put her legs underneath to wash her hands. She requires grab bars both
behind and beside a commode so that she can safely transfer and she has difficulty
reaching the flush control if it is on the wrong side. She has difficulty getting through
doorways if they lack the proper clearance. |

az. Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in
compliance with the ADA.

as According to the county property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the ADA,
28 CFR 36.20i(a) and 36.104. The place of public accommodation that the

Defendant owns is a place of lodging known as Coconut Bay Resort, 97770 Overseas
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 3 of 10

Hwy, Key Largo, FL 33037, and is located in the County of Monroe in the State of
Florida. (hereinafter "Property").

4. Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA because the
injury occurred in this district.

3 Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title
Ill of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28
U.S.C. § 2201 and § 2202.

6. As the owner of the subject place of lodging, Defendant is required to comply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act
Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated
by reference into the ADA. These regulations impose requirements pertaining to
places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals.

7. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
requirement:

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to

reservations made by any means, including by telephone, in-person, or through a
third party -
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 4 of 10

(i) Modify its policies, practices, or procedures to ensure that individuals
with disabilities can make reservations for accessible guest rooms during
the same hours and in the same manner as individuals who do not need
accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a
given hotel or guest room meets his or her accessibility needs;

(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been rented
and the accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by others.

8. These regulations became effective March 15, 2012.

9. Defendant, either itself or by and through a third party, implemented, operates,
controls and or maintains websites for the Property which contains an online
reservations system. These websites are located at
https://www.bayharborkeylargo.com and
https://reservations. bayharborkeylargo.com, This term also includes all other
websites owned and operated by Defendant or by third parties to book or reserve
guest accommodations at the hotel. The purpose of these websites is so that
members of the public may reserve guest accommodations and review
information peridining to the goods, services, features, facilities, benefits,
advantages, and accommodations of the Property. As such, these websites are

subject to the requirements of 28 C.F.R. Section 36.302(e).
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 5 of 10

10.

Prior to the commencement of this lawsuit, on March 24, 29, 30, and 31 and April
1, 2019, Plaintiff visited the Defendant’s online reservations system for the
purpose of reviewing and assessing the accessible features at the Property and
ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and
her accessibility needs. However, Plaintiff was unable to do so because Defendant
failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).
As a result, Plaintiff was deprived the same goods, services, features, facilities,
benefits, advantages, and accommodations of the Property available to the general
public. Specifically,

a. The hotel's websites list a room as "ADA accessible". However it provides no
details as to what makes the room accessible. It also provided no option to
book an accessible room. There is no information as to whether it ofters
compliant/accessible roll-in showers, tubs, built in seating, commodes, grab
bars, sinks, wrapped pipes, sink and door hardware, properly located amenities,
sufficient maneuvering spaces, compliant doors, furniture, controls and
operating mechanisms. Additionally, the websites do not contains information
as to whether all goods, facilities and services at the property are connected by
a compliant accessible route, nor does the website contain any information as
to the accessibility of routes connecting all the features of the hotel, the
transaction counter, parking and common area restrooms. The websites do not
give any information as to whether accessible rooms are on the ground floor or

if any elevator is provided within an accessible route. The website does not give
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 6 of 10

any information regarding the pool/pools having an accessible life.

b. The website located at www.expedia.com did not include an option to book an
accessible room. No information is given about accessibility in the hotel to the
hotel amenities or rooms.

c. The website www.booking.com contained no option to book an accessible room.
Although hotel amenities, rooms are listed in detail, no information is given
about accessibility other than the statement "facilities for disabled guests".

d. The website hotels.com did not contain an option to book an accessible room.
Although hotel amenities and room types are listed in detail no information is
given about accessibility in the hotel.

e. The website kayak.com provided no option to book an accessible room.
Although hotel amenities and room types are listed in detail, no information is
provided about accessibility in the hotel.

f. The website www.orbitz.com provides no option to book an accessible room.
Although hotel amenities and room types are listed in detail, no information is
provided about accessibility in the hotel.

11. In the near future, Plaintiff intends to revisit Defendant's websites and/or online
reservations system in order to test them for compliance with 28 C.F.R. Section
36.302(e) and/or to utilize the websites to reserve a guest room and otherwise
avail herself of the goods, services, features, facilities, benefits, advantages, and

accommodations of the Property.
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 7 of 10

12.

13.

14.

Plaintiff is continuously aware that the subject websites remain non-compliant and
that it would be a futile gesture to revisit the websites as long as those violations
exist unless she is willing to suffer additional discrimination.

The violations present at Defendant's websites infringe Plaintiff's right to travel
free of discrimination and deprive her of the information required to make
meaningful choices for travel. Plaintiff has suffered, and continues to suffer,
frustration and humiliation as the result of the discriminatory conditions present at
Defendant's website. By continuing to operate the websites with discriminatory
conditions, Defendant contributes to Plaintiff's sense of isolation and segregation
and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's website, as well as the
others listed atole and knowing that it would be a futile gesture to return to the
websites unless she is willing to endure additional discrimination, Plaintiff is
deprived of the same advantages, privileges, goods, services and benefits readily
available to the general public. By maintaining a websites with violations,
Defendant deprives Plaintiff the equality of opportunity offered to the general
public.

Plaintiff has suffered and will continue to suffer direct and indirect injurv as a
result of the Defendant’s discrimination until the Defendant is compelled to
modify its websites to comply with the requirements of the ADA and to

continually monitor and ensure that the subject websites remains in compliance.
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 8 of 10

15.

16.

tT.

18.

Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these
websites. Plaintiff has reasonable grounds to believe that she will continue to be
subjected to discrimination in violation of the ADA by the Defendant.

The Defendant has discriminated against the Plaintiff by denying her access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages andlor accommodations of the subject website.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et seg. and 28 CFR 36.302(e). Furthermore, the
Defendant contitiues to discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.
Case 0:19-cv-61650-WPD Document1 Entered on FLSD Docket 07/03/2019 Page 9 of 10

19. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §
12205 and 28 CFR 36.505.

20. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the
subject websites to make it readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA and 28 C.F.R. Section
36.302(e): or by closing the websites until such time as the Defendant cures its
violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

b. Injunctive relief against the Defendant including an order to revise its websites to
comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

maintain the websites to ensure that it remains in compliance with said requirement.

. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Respectfully Submitted,
Case 0:19-cv-61650-WPD Document 1 Entered on FLSD Docket 07/03/2019 Page 10 of 10

Thomas B. Bacon,

Thomas B. Bacon, P.A.
644 North Mc Donald St.
Mt. Dora, FL 32757

ph. (954) 478-7811
tbb@thomasbaconlaw.com
Florida Bar. Id. No. 139262

/s/ Theresa B. Edwards
Theresa B. Edwards
American Justice, P.A.
412 NE 4th Street
Fort Lauderdale, FL 33301
ph. 954-592-0546
Theresa@americanjusticepa.com
Fla. Bar No. 252794
